Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered July 6, 1976, convicting Mm of criminal possession of a weapon in the third degree, upon a plea of guilty, and sentencing him to an indeterminate term of imprisonment with a maximum of five years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year period of probation. As so modified, judgment affirmed and case remitted to the Criminal Term to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.